In a proceeding to modify a foreign divorce decree, with respect to an incorporated surviving separation agreement, judgment of the Supreme Court, Nassau County, dated May 18, 1967, which dismissed the petition without prejudice, reversed, on the law and in the interests of justice, without costs, and matter remitted to the Special Term for further proceedings not inconsistent herewith. Petitioner’s application to amend the petition, on the return of the order initiating this proceeding, so as to invoke section 240 of the Domestic Relations Law, as to maintenance of the child of the marriage, should have been granted (Kulok v. Kulok, 20 A D 2d 568). Additionally, hearing and determination as to the amount to be paid by respondent for support of his child can be made in accordance with the Family Court Act (§§ 413, 437, 461). The questions as to custody of the child may also be determined. As to the Family Court Act provisions, the Supreme Court and the Family Court have co-ordinate jurisdiction (Vazquez v. Vazquez, 26 A D 2d 701; People v. Davis, 27 A D 2d 299; cf. Langerman v. Langerman, 303 N. Y. 465). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.